                                                                Case 2:20-bk-21020-BR       Doc 138 Filed 03/23/21 Entered 03/23/21 14:01:48            Desc
                                                                                             Main Document     Page 1 of 5



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee for the bankruptcy estate of Girardi
                                                                  8 Keese

                                                                  9                            UNITED STATES BANKRUPTCY COURT
                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21020-BR
                               Costa Mesa, California 92626




                                                                 13 THOMAS VINCENT GIRARDI,                           Chapter 7

                                                                 14                                 Debtor.           STATEMENT REGARDING CHAPTER 7
                                                                                                                      TRUSTEE'S MOTION TO APPROVE
                                                                 15                                                   COMPROMISE UNDER FRBP 9019
                                                                 16                                                   Date:    April 6, 2021
                                                                                                                      Time:    2:00 p.m.
                                                                 17                                                   Ctrm.:   1668 via ZoomGov
                                                                                                                               255 E. Temple Street
                                                                 18                                                            Los Angeles, CA 90012

                                                                 19                                                   Web Address:    https://cacb.zoomgov.com
                                                                                                                      Meeting ID:     161 446 3922
                                                                 20                                                   Password:       123456
                                                                                                                      Telephone:      (669) 254-5252 (San Jose)
                                                                 21                                                                   (646) 828-7666 (New York)

                                                                 22

                                                                 23 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 24           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate

                                                                 25 ("Estate") of Girardi Keese, Case No. 2:20-bk-21022-BR (the "Girardi Keese Case"),

                                                                 26 submits this Statement (the "Statement") regarding chapter 7 trustee Jason M. Rund's

                                                                 27 (the "Thomas Girardi Trustee") Motion to Approve Compromise Under FRBP 9019

                                                                 28 [Docket No. 132] (the "Motion").


                                                                      2861524.2                                      1                                  STATEMENT
                                                                Case 2:20-bk-21020-BR       Doc 138 Filed 03/23/21 Entered 03/23/21 14:01:48          Desc
                                                                                             Main Document     Page 2 of 5



                                                                  1 I.        INTRODUCTION
                                                                  2           Pursuant to the Motion, the Thomas Girardi Trustee moves this Court for an order

                                                                  3 approving the Agreement1 with the Ruigomez Creditors concerning the allowance of the

                                                                  4 Ruigomez Creditors' claim in this case and the sale of certain assets subject to the

                                                                  5 Ruigomez Liens. More specifically, the Agreement provides for the allowance of the

                                                                  6 Ruigomez Claim2 with a perfected lien in the Ruigomez Collateral.

                                                                  7

                                                                  8 II.       THE TRUSTEE'S STATEMENT REGARDING THE MOTION
                                                                  9           As a creditor in the Debtor's case, the Trustee does not oppose the relief

                                                                 10 requested in the Motion but files this Statement to make the record clear that approval of

                                                                 11 the Motion and the Agreement in this case does not bind the Trustee or the Estate in the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Girardi Keese Case as to the allowance, amount, validity, scope, priority, or extent of the
                               Costa Mesa, California 92626




                                                                 13 Ruigomez Claim, the Ruigomez Liens and the Ruigomez Collateral. The Trustee is

                                                                 14 aware that the Ruigomez Creditors assert a claim against the debtor in the Girardi Keese

                                                                 15 Case. There is currently no proof of claim deadline in the Girardi Keese Case and the

                                                                 16 Ruigomez Creditors have not yet filed a proof of claim.

                                                                 17           The Trustee is currently investigating the purported amount, validity, scope,

                                                                 18 priority, and extent of alleged claims against the debtor in the Girardi Keese Case, and is

                                                                 19 in the process of preparing the schedules and statement of financial affairs on behalf of

                                                                 20 the debtor.3 The Trustee's investigation regarding the Ruigomez Claim, the Ruigomez

                                                                 21 Liens and the Ruigomez Collateral is ongoing and no conclusions have been reached.

                                                                 22
                                                                      1
                                                                 23          Capitalized terms not otherwise defined herein shall have the meanings ascribed
                                                                      to them in the Motion.
                                                                 24
                                                                      2
                                                                         The Ruigomez Claim arises out of a Judgment for $11,000,000 in favor of the
                                                                 25 Ruigomez Creditors and against the Debtor and Girardi Keese.

                                                                 26   3
                                                                          To this end, on March 18, 2021, the Trustee filed a Motion to Designate Chris
                                                                    Kamon to Appear or Act on Behalf of the Debtor and Compel Attendance at the § 341(a)
                                                                 27
                                                                    Meeting of Creditors Pursuant to Federal Rule of Bankruptcy Procedure 9001(5) [Docket
                                                                 28 No. 269] in the Girardi Keese Case, which is currently pending before this Court.


                                                                      2861524.2                                     2                                  STATEMENT
                                                                Case 2:20-bk-21020-BR       Doc 138 Filed 03/23/21 Entered 03/23/21 14:01:48           Desc
                                                                                             Main Document     Page 3 of 5



                                                                  1 The Trustee's investigation will be aided should the Ruigomez Creditors file a proof claim

                                                                  2 in the Girardi Keese Case. It is premature at this time to bind the Trustee in the Girardi

                                                                  3 Keese Case to the Agreement reached by the Thomas Girardi Trustee and the Ruigomez

                                                                  4 Creditors.

                                                                  5

                                                                  6 III.      CONCLUSION
                                                                  7           Based on the foregoing, the Trustee requests that if the Motion is granted, this

                                                                  8 Court's order approving the Motion contain a provision that approval of the Motion and

                                                                  9 the Agreement in this case does not bind the Trustee or the Estate in the Girardi Keese

                                                                 10 Case as to the allowance, amount, validity, scope, priority, or extent of the Ruigomez

                                                                 11 Claim, the Ruigomez Liens and the Ruigomez Collateral.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13 DATED: March 23, 2021                     Respectfully submitted,

                                                                 14                                           SMILEY WANG-EKVALL, LLP
                                                                 15

                                                                 16
                                                                                                              By:
                                                                 17                                                 PHILIP E. STROK
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                 18                                                 Trustee for the bankruptcy estate of Girardi
                                                                 19                                                 Keese

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2861524.2                                      3                                 STATEMENT
       Case 2:20-bk-21020-BR                      Doc 138 Filed 03/23/21 Entered 03/23/21 14:01:48                                       Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): Statement Regarding Chapter 7 Trustee's Motion to
Approve Compromise Under FRBP 9019 will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 23, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 23, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 23, 2021                            Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 138 Filed 03/23/21 Entered 03/23/21 14:01:48                                       Desc
                                                   Main Document     Page 5 of 5




1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)


      Rafey Balabanian , docket@edelson.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Sandor Theodore Boxer tedb@tedboxer.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Ambrish B Patel apatelEI@americaninfosource.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
      Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
      Richard P Steelman rps@lnbyb.com, john@lnbyb.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
